Citation Nr: 9909733	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Whether the claim for service connection for depression is 
well-grounded.

3. Whether the claim for residuals of Agent Orange exposure 
manifested as a sleep disorder is well-grounded.

4. Whether the claim for residuals of Agent Orange exposure 
manifested as numbness of the fingers, hands and feet is 
well-grounded.

5. Whether the claim for residuals of Agent Orange exposure 
manifested as skin cancer is well-grounded.

6. Whether the claim for residuals of Agent Orange exposure 
manifested as a skin rash is well-grounded.

7. Whether the claim for residuals of Agent Orange exposure 
manifested as enlarged veins in the back of the knees and 
lower legs is well-grounded.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The appellant had active service from September 1963 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The Board notes that the appellant was scheduled for a Travel 
Board hearing in September 1997.  After the hearing was 
scheduled, but before it took place, the file was 
inadvertently forwarded to the Board in Washington, D.C.  The 
case was remanded so that the hearing could proceed as 
scheduled.  However, the appellant canceled the hearing.  
Therefore, this case is properly before the Board.


FINDINGS OF FACT

1. The appellant did not serve in Vietnam.

2. The appellant has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects 
that the appellant engaged in combat with the enemy.

3. The appellant was not a POW.

4. The appellant's account of in-service traumatic stressors 
has not been corroborated by the evidence of record.

5. There is clear evidence of record establishing that the 
appellant has presented inherently false accounts of 
alleged events in service claimed as stressors; the 
appellant is not credible as to his representations in 
pursuit of his claim for service connection for PTSD.

6. There is no diagnosis of PTSD of record.

7. There is no competent medical evidence of record that the 
appellant currently has a sleep disorder or that such a 
disability has a nexus to any incident in service.

8. There is no competent medical evidence of record that the 
appellant currently has a disability related to numbness 
in his fingers, hands and feet or that such a disability 
has a nexus to any incident in service.

9. There is no competent medical evidence of record that the 
appellant currently has skin cancer or that such a 
disability has a nexus to any incident in service.

10. The appellant has presented no competent medical 
evidence which establishes a nexus between his currently 
diagnosed skin rash and any incident of service.

11. The appellant has presented no competent medical 
evidence which establishes a nexus between his currently 
diagnosed varicose veins and any incident of service.

CONCLUSIONS OF LAW

1. The appellant has not presented evidence of a well-
grounded claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2. The appellant has not presented evidence of a well-
grounded claim for entitlement to service connection for 
depression.  38 U.S.C.A. § 5107(a) (West 1991).

3. The appellant has not presented evidence of a well-
grounded claim for entitlement to service connection for 
residuals of Agent Orange exposure, manifested as a sleep 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

4. The appellant has not presented evidence of a well-
grounded claim for entitlement to service connection for 
residuals of Agent Orange exposure, manifested as numbness 
of the fingers, hands and feet.  38 U.S.C.A. § 5107(a) 
(West 1991).

5. The appellant has not presented evidence of a well-
grounded claim for entitlement to service connection for 
residuals of Agent Orange exposure, manifested as skin 
cancer.  38 U.S.C.A. § 5107(a) (West 1991).

6. The appellant has not presented evidence of a well-
grounded claim for entitlement to service connection for 
residuals of Agent Orange exposure, manifested as a skin 
rash.  38 U.S.C.A. § 5107(a) (West 1991).

7. The appellant has not presented evidence of a well-
grounded claim for entitlement to service connection for 
residuals of Agent Orange exposure, manifested as enlarged 
veins in the back of the knees and lower legs.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to service connection PTSD, 
depression and residuals of Agent Orange exposure manifested 
by a sleep disorder; numbness of the fingers, hand and feet; 
skin cancer, skin rashes and enlarged veins in the back of 
the knees and lower legs.  In the interest of clarity, the 
Board will review the factual background of this case, 
briefly discuss relevant law and VA regulations and then 
analyze each claim and render a decision.  Additional law and 
regulations will be provided where appropriate.

Factual Background

The appellant's service medical records are associated with 
the claims folder.  The records do not reflect treatment for 
a mental disorder during service.  The discharge examination 
dated in May 1968 reflects that his psychiatric evaluation 
was normal.  There was also no reference to any identifying 
body marks or scars.  On the report of medical history 
completed by the appellant in May 1968, the appellant did not 
list any illness or injuries in service, nor did he list any 
treatment received in the five years prior to discharge.

In a submission dated in August 1994, the appellant contends 
that he received jump school training at Fort Benning, 
Georgia and special forces training with the ranger group at 
Fort Bragg, North Carolina.  The appellant's DD-214 is 
associated with the claims folder and reflects that the only 
training received by the appellant in service was "USATC 
(Armor Intel Spec) and GED (HS equiv)".

The appellant contends that he had combat service in Vietnam.  
The service personnel records reflect that the appellant had 
a total of two years, two months and nineteen days of foreign 
duty, all of which was served in Germany.

Various submissions by the appellant, including those dated 
in August 1994 and February 1996 and records of the 
appellant's therapist dated in April 1994 and December 1994, 
reflect his contentions that he was sent to Vietnam on 
January 5, 1965 as a scout combat infantryman on a search and 
destroy mission called Operation PHOENIX.  He indicates that 
he was attached to the 143rd LRRP, "1st Americal Division".  
He further contends that on January 3, 1966 he was captured 
by the Vietcong and became a prisoner of war.  He indicates 
that his two buddies, David P. and Charles R. were killed, 
but that he was kept in a 3x3x3 bamboo pen in the middle of a 
Vietcong village where he suffered great atrocities at the 
hands of his captors.  He further contends that he eventually 
escaped and hid among dead bodies until he was rescued.  The 
appellant states that after his rescue he was sent to a 
hospital in Japan for treatment of damage to his body caused 
by a bullet wound.  He contends that after his recuperation 
in Japan, he returned to Vietnam, and while on a search and 
destroy mission in March 1967that he was again wounded in the 
left thigh and groin area.  He related to a private therapist 
that he "took a bullet in the groin and it came out in 
buttock."  He says that he was hospitalized for over a month 
in Saigon.  Thereafter, in July 1967, while on yet another 
search and destroy mission, he claims that he was stabbed in 
the left shoulder and cut under the left jaw, after which he 
returned to the Saigon Hospital for an additional 20 days.  

The service personnel records reflect that the appellant was 
absent without leave (AWOL) on several occasions dated from 
December 3, 1966 to December 6, 1966; March 16, 1967 to June 
1, 1967; July 10, 1967 to July 13, 1967; and July 21, 1967 to 
September 9, 1967.  There are five Article 15 proceedings 
against him of record.  The first proceeding, dated in 
October 1965 reflects that with intent to deceive, the 
appellant signed a DA Form 31 (Request and Authority for 
Absence) without proper authority.  The second proceeding was 
dated January 4, 1966, and reflects that he absented himself 
from his unit in Germany for several hours without proper 
authority on January 1, 1966.  The appellant signed the 
acknowledgment of notification of this charge on January 8, 
1966.  The third proceeding is dated in June 1966 and 
reflects that he inter alia absented himself from his unit in 
Germany for several hours without proper authority on May 22, 
1966.  The appellant signed the acknowledgment of 
notification of this charge on June 2, 1966.  The appellant 
also underwent Article 15 proceedings in October 1966 and 
March 1968.  He signed the acknowledgment of notification of 
these proceedings on October 20, 1966 and March 18, 1968, 
respectively.  All of these violations, save the last, 
occurred in Germany.

There is no evidence which suggests that the appellant was 
exposed to Agent Orange in service.

The United States Army and Allied Ground Forces in Vietnam 
Order of Battle, Stanton (1981) at 79 reflects that the 23d 
Infantry Division (AMERICAL) became inactive April 10, 1956 
and was not reactivated until September 25, 1967.  

In June 1990, the appellant was evaluated under the Minnesota 
Multiphasic Psychological Inventory (MMPI).  The examiner 
indicated that the validity of the clinical scales was 
doubtful.  The examiner further stated that the results 
reflected that the appellant's answers reflected a person who 
was "extremely confused, malingering, or fabricating answers 
in an attempt to gain special attention or help."

Medical records from private physicians Lois G. and Enrique 
H. dated from 1990 to 1994 are of record.  A report dated in 
December 1994 reflects that the appellant was diagnosed with 
"dysthymic with depressive neurosis."  This diagnosis 
appears to be based on the appellant's history of events in 
Vietnam and difficulties experienced after service.

Treatment records from the VAMC in Lufkin, Texas dated from 
June 1994 to September 1997 and records from the VAMC in 
Houston, Texas dated from April to May 1997 are associated 
with the claims folder.  There is no medical diagnosis of 
PTSD, sleep disorder, or skin cancer of record.  In addition 
there is no evidence of medical treatment for numbness of the 
fingers, hands or legs of record.  A June 1994 outpatient 
treatment record reflects that the appellant was diagnosed 
with depression, but denied somatic complaints.  Also in June 
1994 , the appellant was seen for a raised, non-healing 
lesion on his neck which had been present for the past year.  
He was diagnosed with actinic keratosis of the neck and arms 
and folliculitis of the neck and back in July 1994.  
Hyperpigmentation below the knee from mid-calf to the ankle 
and varicose veins were also noted at that time.  He was seen 
in December 1994 for swelling in both hands which was related 
to his non service connected diabetes disability.  He was 
seen for treatment of a questionable melanoma in January 
1995.  The appellant had a carpal tunnel repair of the left 
arm in January 1995.  He sustained a soft tissue injury to 
his left hand in June 1995.  

Service connection for PTSD

Relevant Law and Regulations

The appellant is seeking service connection for post-
traumatic stress disorder (PTSD).  In general, controlling 
law and regulation provide that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1998).  For service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed inservice stressor; and (3) credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).

In Zarcyki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).


Analysis

The Board notes at the outset that there is no prior final 
denial of the appellant's claim for service connection for 
PTSD.  Therefore, although the RO characterized the issue on 
appeal as whether the appellant submitted new and material 
evidence in support of his claim, the Board will consider all 
of the evidence of record on a de novo basis. 

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The service personnel records clearly show that the location 
of the appellant's service was limited to the United States 
and Germany.  The Board specifically finds that the appellant 
did not engage in combat and that any statutory presumptions 
pertaining thereto are not applicable in this case.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Furthermore, as 
will be discussed further below, there is no evidence that 
the appellant was a prisoner of war.  Therefore, presumptions 
applicable to POW's are also not applicable.  38 U.S.C.A. 
1112(b) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (c) (1998).

After a review of all evidence of record, the Board concludes 
that the appellant has failed to meet even one of the 
criteria for a well-grounded claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. 5107(a).  First, there is 
no diagnosis of PTSD of record.  Second, although the 
appellant has alleged various stressors experienced by him in 
Vietnam, his testimony cannot, by itself, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 
9 Vet. App. at 166 (1996).  The record now before the Board 
shows clearly that the appellant has misrepresented material 
facts with regard to his claim and that his account of 
inservice stressors is inherently incredible.  Finally, the 
Board finds that any diagnosis which relates the appellant's 
current symptomatology to the claimed in-service stressor is 
invalid as it is evident that the stressors alleged by the 
appellant did not, in fact, occur.

Generally, for the limited purpose of determining well-
groundedness, the credibility of a veteran's allegations is 
to be presumed.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") has 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that the VA is not 
required to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Id. at 21.  It 
is evident that the appellant's evidence in support of his 
claim is patently incredible.  This includes stories of 
service in Vietnam, multiple wounds allegedly sustained in 
combat and many months of alleged captivity as a POW under 
barbaric conditions. 

As noted above, the evidence of record clearly shows that the 
appellant was never in Vietnam during service.  Furthermore, 
the appellant's signature appears on a document dated January 
4, 1966, the day after he allegedly became a POW in Vietnam, 
which reflects that he was formally processed for an Article 
15 for being absent without proper authority from his unit in 
Germany on January 1, 1966.  The appellant alleged to have 
escaped his Vietcong captors on September 15, 1966.  However, 
during the period of his alleged captivity, the appellant 
underwent another Article 15 proceeding in June 1966 for an 
infraction which occurred in Germany on May 22, 1966.  The 
appellant's signature again appears on the formal processing 
documents.  

While the appellant contends that he received special forces 
training, his DD-214 does not reflect the same.  He further 
contends to have been a member of the "1st Americal 
Division".  However, there is no such division of record.  
The Board further notes that there is a 23rd Infantry 
Division, commonly known as the AMERICAL Division, which was 
in the order of battle in Vietnam.  However, this division 
had been inactive since 1956 and was not reactivated until 
September 25, 1967, well past the period of alleged 
captivity.  In fact, the service personnel records reflect 
that at the time of AMERICAL's reconstitution, the appellant 
was confined to the post stockade at Fort Hood, Texas.  There 
is no official evidence of record that the appellant ever 
served in the AMERICAL Division.

While it is obvious that the appellant's alleged gunshot and 
stab wounds could not have been incurred in Vietnam, there is 
also no evidence to suggest that they were incurred at all.  
The service medical records are completely silent for any 
periods of hospitalization during service.  The appellant 
himself acknowledged in the report of medical history dated 
in May 1968 that he was in good health and the separation 
examination did not note any identifying scars or marks on 
his body.  

The Board rejects as patently false the appellant's claims 
that he was held for many months under primitive and inhumane 
conditions in Vietnam.  As indicated above, the evidence of 
record establishes that he was never in Vietnam, much less as 
a POW.  The Board further observes that the appellant has not 
contended that his time in various U.S. Army stockades 
qualifies him as a POW  or that such experience constituted a 
stressor which led to PTSD.  Indeed, the appellant's 
narration of his military career did not even mention his 
experiences with the military justice system.    

Based on the foregoing, it is clear that the stressors 
alleged by the appellant to have occurred in service did not 
exist.  Thus the second element of a well-grounded has not 
been met.

As a matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  Furthermore, as it is evident that the appellant is 
prepared to present false statements with respect to this 
claim, no weight could be attached to any representation as 
to a subjective element of his claim, including many elements 
of the diagnostic criteria for PTSD.  As a result, no medical 
provider could provide a clear diagnosis of PTSD.  Thus the 
appellant has failed to meet the third and final requirement 
of a well-grounded claim.

As there is no evidence of a current diagnosis of PTSD, no 
verified stressors of record, and no competent medical 
evidence of a nexus of the appellant's current symptoms to 
service, the appellant's claim with regard to this issue is 
not well grounded and is, therefore, denied.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

Service connection for depression

As set forth above, in order for a claim to be well grounded, 
that is plausible, there must be competent evidence of (1) a 
current disability (a medical diagnosis), (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza, 7 Vet. App. 498, 506 (1995).  

There is evidence of a current diagnosis of depression.  
Therefore, the first prong of the Caluza test has been met.  
However, as stated above, the service medical records are 
entirely negative for complaint or treatment of a mental 
disorder in service.  The May 1968 separation examination 
reflects that the appellant's psychiatric evaluation was 
normal.  While lay evidence of incurrence or aggravation of a 
disease or injury in service is sufficient for the limited 
purpose of determining well-groundedness, acceptance of 
evidentiary assertions which are inherently incredible is not 
required.  King, 5 Vet. App. 19, 21 (1993).  As the Board has 
found the appellant's assertions to be incredible, the second 
prong of the Caluza analysis has not been met.

Furthermore, as determined above, the private physician's 
nexus of the current diagnosis to service is predicated on 
the appellant's inherently incredible testimony and, as such, 
does not constitute a competent medical opinion.  As stated 
by the Court, "[a]n opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 561 (1993).  see also Swann v. Brown, 5 Vet. App. 
177, 180 (1993).  Thus, the third prong of Caluza has not 
been met.

The Court has held that "[i]n the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Thus, in the absence of competent evidence of a 
nexus between the appellant's currently diagnosed psychiatric 
disability and service, his claim of entitlement to service 
connection for depression is not well grounded.  The 
appellant's claim is, therefore, denied.

Service connection for residuals of Agent Orange exposure 
manifested as a sleep disorder; numbness of the fingers, 
hands and feet; skin cancer, skin rashes and enlarged veins 
in the back of the knee and legs 

Relevant law and regulations

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.

Specifically, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at § 3.309(e) (1998), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

Analysis

Contrary to the appellant's contentions, the Board finds that 
he did not have service in the Republic of Vietnam; thus the 
presumptions pertaining to herbicide exposure do not pertain 
to his claim.  

Notwithstanding the foregoing, the appellant is not barred 
from presenting evidence of a direct causal connection 
between the various disabilities he claims as a result of 
Agent Orange exposure and service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The threshold question as to 
these issues is whether the appellant has presented evidence 
of a well-grounded claim, that is, one which is plausible, 
meritorious on its own or capable of substantiation.

The appellant has not alleged exposure to Agent Orange in any 
location other than the Republic of Vietnam during service.  
Moreover, there is no evidence in the claims folder that he 
was ever exposed to Agent Orange in service.  Therefore, the 
second prong of the Caluza test has not been met and the 
appellant's claims to service connection for residuals of 
Agent Orange exposure are not well-grounded.  

The Board has also examined whether, notwithstanding Agent 
Orange exposure, service connection can be granted for those 
disabilities he contends occurred as a result of such 
exposure.  Douglas v. Derwinski, 2 Vet. App. 103, 107-8 
(1992).  The Board notes, however, that there is no current 
medical diagnosis of sleep disorder; disability related to 
numbness of the fingers, hands or feet; or skin cancer.  
While the Board notes that the appellant was seen for 
treatment of a questionable melanoma in January 1995, a 
definitive diagnosis was not rendered.  There was also no 
diagnosis or treatment of these disabilities in service. 

In this instance, the appellant has proffered only his 
assertions to support his claim of sleep disorder; numbness 
of his hands, fingers and feet; and skin cancer.  In this 
regard, as to diagnosis of a current disorder, nothing in the 
record suggests that the appellant possesses the medical 
expertise required to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Thus, in the 
absence of a disability for which service connection may be 
granted, well-grounded claims as to these issue have not been 
presented.

There is of record diagnoses of skin rashes and varicose 
veins.  However, the examiners have not linked either of 
these disabilities to service.  In addition, there is also no 
evidence that these disabilities were incurred in service.  
Therefore, with regard to these claims the second and third 
element of the Caluza test have not been met and well-
grounded claims as to these issues have not been presented.

As the appellant has failed to present well-grounded claims 
for service connection for sleep disorder; numbness of the 
fingers, hands and feet; skin cancer; skin rashes or varicose 
veins, the benefits sought on appeal are denied.

Additional Matter

Because the appellant's claim is not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a). VA's duty 
to assist depends upon the particular facts of the case, and 
the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has recently 
held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, VA is not on notice of any known and 
existing evidence which would render the appellant's claim 
plausible.  The Board's decision serves to inform the 
appellant of the kind of evidence which would be necessary to 
make his claim well grounded.



ORDER

A well-grounded claim not having been presented, service 
connection for PTSD is denied.

A well-grounded claim not having been presented, service 
connection for depression is denied.

A well-grounded not having been presented, service connection 
for residuals of Agent Orange exposure, to include a sleep 
disorder; numbness of the fingers, hands and feet; enlarged 
veins in the back of the knees and lower legs, skin rashes 
and skin cancer is denied.


	
_______________________________
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 
  Cf. Young v. Brown, 9 Vet. App. 141(1996) [internment in Swedish prison camp not comparable to 
captivity as POW by an enemy government]. 
- 12 -


- 1 -


